DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on June 12, 2020, claims 1-17 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. KR101974070B1 in view of Martin et al. US20120091959A1 and Leary US20180056801A1.
Regarding claim 1, Ho discloses a charging system for an electric vehicle, which would include an electric bus (Ho; ¶1). 
Ho discloses a power supply unit (220), or a power converter, configured to receive power from an external power 5and convert, orand convert, or a generate, output power. The output power being charging power for the electric vehicle (Ho; FIG. 9; ¶108). 
Ho discloses a plurality of power rails (110, 120) electrically connected to the power converter (220) which is contained in the charging module (200) (Ho; FIGS. 2 and 9; ¶64 and ¶106). The charging module is installed at a height which is illustrated as being arranged on a ceiling which is a predetermined height (Ho; FIG. 2; ¶41). 
Ho discloses a charging module (200), or a first charging network, configured to move above a floor in the garage along the electric power rails to contact the electric vehicles at upper sides (Ho; FIG. 2; ¶41). 
Ho discloses control device (300), or 15a station controller, configured to control a charging device 910) according to the charging request, or a charging sequence, of the electric vehicles (Ho; ¶42). The control device (300) controls the charging modules (200) to be moved along the rail to correspond to a plurality of corresponding parking space portions (Ho; ¶14 and 46). Thus, analyzing position information of the electric vehicles. and calculating a shortest movement path and a charging order of the first charging network.
Ho discloses a path mapping unit (320) for moving the charging module (200) (Ho; ¶105). Information is provided regarding the order in which the charging module (200) moves through the at least one rail connection (Ho; ¶105). 
Ho is silent as to a second charging network electrically connected to the power converter and providing a charging zone on a bottom surface of the garage by reflecting the layout of the garage to contact the electric buses parked in the charging zone; and calculating a shortest movement path.
Martin discloses a charging pad (32), or a second charging network, electrically connected to an external power supply (28). The charging zone for the charging pad (32) is arranged on a bottom surface of the garage by reflecting the layout of the garage to contact the electric vehicle parked in the charging zone (Martin; FIG. 1; ¶32). 
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Martin is silent as to calculating a shortest movement path.
Leary discloses using an alignment processing device (108) for path planning. A determination of where to move the charger (102) to perform a charging operation is completed. The robotic charger (102) is subsequently moved across the shortest distance to be proximal to the vehicle inlet (104) (Leary; FIG. 1; ¶36-37).
It would be obvious to a person of ordinary skill at the time of invention to provide the alignment processing device of Leary to Ho in order to prevent the robotic charger from colliding with either the vehicle or another intervening object (Leary; ¶27).
Regarding claim 2, Ho discloses that each of the charging modules have a predetermined area, and opposite ends thereof are electrically connected to a pair of power rails (120, 120’) as illustrated below in annotated FIG. 8 reproduced below (Ho; FIG. 8). The rails are installed at a predetermined height at opposite positions, respectively, to horizontally move above the floor. 

    PNG
    media_image1.png
    833
    1066
    media_image1.png
    Greyscale

Ho is silent as to the second charging network and the first charging network moving opposite to the second charging 26network.
Martin teaches a charging pad (32) arranged on the opposite side of the vehicle (22) (Martin; FIG. 1; ¶22). Thus, teaching a charging system opposite to one arranged above the vehicle to be charged.  
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Regarding claim 3, Ho discloses the path mapping unit (320) of the control device (300) includes a camera (50) to acquire position information of the electric vehicles. 5The camera determines whether an electric vehicle is parked in a parking space, or compares the image with an empty garage map (Ha; ¶95). 
Ho is silent as to the second charging network and having a map of the second charging network to determine a possibility of charging of the electric buses.
Martin discloses a charging pad (32) in a parking area, thus, when a vehicle is positioned over the charging pad there is a possibility of charging the electric vehicle (Martin; FIG. 1).
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
	Regarding claim 4, Ho discloses that the charge control unit (330) receives a charge request and movement of the charge module (200) is determined such that the charge module moves along the rails (Ho; FIG. 8; ¶94). In other words, the vehicle is not positioned with a charge module.
Ho is silent as to sending a parking position adjustment signal.
Martin discloses that when a vehicle (22) is in a non-aligned position, the vehicle user receives a vehicle status signal form the controller (24) to guide the vehicle (22) into alignment (Martin; FIG. 9; ¶73). 
It would be obvious to provide the vehicle positioning system of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Regarding claim 5, Ho discloses a plurality of charging modules (200), or first charging networks (Ho; ¶45). Ho discloses that the path mapping unit (320) of the control device (300), or the station controller, when the electric vehicles are chargeable, analyzes a position of the charging module (200) (Ho; ¶51). The path mapping unit further analyzes the position information of the electric vehicle (Ho; ¶53). The charging controller moves the charging module along the rail on the basis of the traveling path determined by the path mapping part (320) in order to charge the electric vehicle need in charging (Ho; ¶58 and ¶94). The charging controller checks the position of each of the charge modules (200) and confirms the position of each charging module (200). The charging controller provides a movement path for moving each of the charging modules to prevent a collision (Ho; ¶60-61). To prevent a collision, an order for each module must necessarily be determined.
Ho is silent as to the controller calculating a shortest movement path of each of the plurality of first charging networks.
Leary discloses using an alignment processing device (108) for path planning. A determination of where to move the charger (102) to perform a charging operation is completed. The robotic charger (102) is subsequently moved across the shortest distance to be proximal to the vehicle inlet (104) (Leary; FIG. 1; ¶36-37).
It would be obvious to a person of ordinary skill at the time of invention to provide the alignment processing device of Leary to Ho in order to prevent the robotic charger from colliding with either the vehicle or another intervening object (Leary; ¶27).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. KR101974070B1 in view of Martin et al. US20120091959A1 and Leary US20180056801A1 and further in view of Kitanaka US20110030574A1 and Madon US20180015836A1.
Regarding claim 6, Ho teaches that a connector unit (240) is provided to supply power to the electric vehicle (Ho; ¶115). 
Ho is silent as to a first pantograph of the electric bus to expanding upward to contact the first charging network and a second pantograph of the electric bus to extend downward to contact the second charging network.
Kitanaka discloses an electric vehicle (10) having at least one pantograph (2A) that extends from the vehicle for rapid electric charge (Kitanaka; ¶59).
It would be obvious to a person of ordinary skill in the art to the common charging mechanism of Kitanaka with Ho in order to collect power from a charging mechanism (Kitanaka; ¶6).
Kitanaka is silent as to a second pantograph of the electric bus to extend downward to contact the second charging network.
Madon discloses a vehicle subsystem including a pantograph (1-3) that is provided underneath the vehicle (1-4) and is extended to contact a power source subsystem (1-2) that is embedded into the ground in a parking spot (Madon; FIG. 1; ¶45-46).
It would be obvious to one of ordinary skill in the art to provide the charging system of Madon to the systems of Ho and Martin in order provide a system that has no vertical obstructions and provides a system safe from accidentally shocking a person or animal (Madon; ¶27 and 29).
Regarding claim 7, Ho discloses that the control device (300) determines whether the charging module (200) needs to move, or have a corrected position, by determining that the charging module (200). It necessarily follows that if the charging module needs to be moved in order to connect to the vehicle, then there is a failure to contact (Ho; ¶51). 
Regarding claim 8, Ho fails to disclose that the station controller induces the parking position of the electric bus to be corrected by transmitting a parking position adjustment signal to the electric bus when it is determined that the second charging network and the second pantograph fail to contact each other.
Martin discloses that the parking position of the electric vehicle (22) to be corrected by transmitting a vehicle status signal, or a parking position adjustment signal, to the electric vehicle (22) from a controller (24) when it is determined that the target element (148) and the charging port element (144) fail to contact each other (Martin; FIG. 9; ¶73-74 and ¶79).
It would be obvious to provide the vehicle positioning system of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Regarding claim 9, Ho discloses that the charging operation of the charging module (200) controls the charging power to be received by the electric vehicle by transferring a charge to the battery from a power charging source when the charging connector (242) is coupled to the charging portion of the electric vehicle (Ho; ¶139). 
Ho is silent as to the charging connector being a first pantograph and the contact between the second pantograph and the second charging network are successfully made.
Martin teaches aligning the charging port (34) with the charging pad (32) for receiving electrical energy (Martin; ¶22).
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Martin is silent as to the connections being a first pantograph and a second pantograph.
Kitanaka discloses an electric vehicle (10) having at least one pantograph (2A) that extends from the vehicle for rapid electric charge (Kitanaka; ¶59).
It would be obvious to a person of ordinary skill in the art to the common charging mechanism of Kitanaka with Ho in order to collect power from a charging mechanism (Kitanaka; ¶6).
Kitanaka is silent as to a second pantograph.
Madon discloses a vehicle subsystem including a pantograph (1-3) that is provided underneath the vehicle (1-4) and is extended to contact a power source subsystem (1-2) that is embedded into the ground in a parking spot (Madon; FIG. 1; ¶45-46).
It would be obvious to one of ordinary skill in the art to provide the charging system of Madon to the systems of Ho and Martin in order provide a system that has no vertical obstructions and provides a system safe from accidentally shocking a person or animal (Madon; ¶27 and 29).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kitanaka US20110030574A1 in view of Madon US20180015836A1 and Martin et al. US20120091959A1.
Regarding claim 10, Kitanaka  discloses a charging system for an electric vehicle (Kitanaka; ¶59).  
Kitanaka discloses a first pantograph (2A) configured to extend upward from an upper side of a 28roof to contact an overhead catenary, or a first charging network, of a charging station during charging (Kitanaka; FIG. 1; ¶55). 
Kitanaka discloses detecting, or sensing, position information of the conduction portion (60) arranged on the electric vehicle (10) and the overhead catenary (1A) (Kitanaka; ¶71). 
Kitanaka discloses a control unit 15 that controls the pantograph to via switching unit (11) (Kikanaka; FIG. 2; ¶61).
Kitanaka is silent as to a second pantograph configured to extend downward from an outer bottom surface to contact a second charging network of the charging station during charging; a bus communication module configured to communicate with a charging station to transmit the position information to the charging station; and a bus controller configured to transmit the position information through 10the bus communication module for charging and to control the second pantograph depending on a control signal received from the charging station to charge a battery of the electric bus when the electric bus is parked.
Madon teaches a pantograph (1-3), or a second pantograph, configured to extend downward from underneath the vehicle (1-4) to contact a power source subsystem, or a second charging network, of the charging station during charging (Madon; FIG. 1; ¶45-46).
Madon includes an IC (8-3) that lets through, or transmits, a high-frequency communication signal between the vehicle and the power strip (Madon; FIG. 8; ¶62). 
Madon discloses a vehicle controller that causes pantograph arms to be lowered to the ground to contact power-strip contacts for charging when the vehicle is parked (Madon; ¶48-49).
It would be obvious to one of ordinary skill in the art to provide the charging system of Madon to the systems of Ho and Martin in order provide a system that has no vertical obstructions and provides a system safe from accidentally shocking a person or animal (Madon; ¶27 and 29).
Madon is silent as to the bus controller configured to transmit the position information to the charging station.
Martin teaches that after the controller (24) on the vehicle has determined that the charging port (34) is aligned with the charging pad (32) (Martin; ¶90). Further, the controller may initiate communication with an external controller (82) to activate the controller. The external controller (82) activates the beacon (96) to being transmitting, thus transmitting position information to the charging station (Martin; ¶41).
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Regarding claim 11, Kitanaka is silent as to the bus controller controlling the electric bus to be parked in the second charging network when the electric bus is not parked in the second charging network and a parking position adjustment signal from the charging station is received.
Martin discloses that the controller (24) for the vehicle (22) controls the vehicle to be parked over the charging pad (32) when the electric bus is not parked over the charging pad (32) (Martin; FIGS. 1 and 9-10; ¶78).


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. KR101974070B1 in view of Kitanaka US20110030574A1 and Madon US20180015836A1.
Regarding claim 12, Ho discloses a charging method for an electric vehicle, which would include an electric bus (Ho; ¶1). 
Ho discloses receiving a request for charging an electric vehicle and the parting position and vehicle information of the electric vehicle (Ho; ¶32). Further, a plurality of electric vehicle positions for a plurality of electric vehicles (Ho; FIG. 2 and 8).
Ho discloses determining where the vehicle is parked using a path mapping unit (320) of the control device (300) that includes a camera (50) for acquiring position information of the electric vehicles. 5The camera determines whether an electric vehicle is parked in a parking space, or compares the image with an empty garage map (Ha; ¶95).
Ho discloses controlling the charging modules (200) to be moved along the rail to correspond to a plurality of corresponding parking space portions (Ho; ¶14 and 46). Thus, analyzing position information of the electric vehicles. and calculating a path and a charging order of the first charging network.
Ho discloses a charging module (200), or a first charging network,  that contacts the electric vehicles at upper sides for charging (Ho; FIG. 2; ¶41). 
Ho discloses that when charging is completed the charger is separated from the charging part of the electric vehicle (Ho; ¶173).
Ho does not directly disclose inducing a first pantograph of the corresponding electric bus to expand upward to contact at least one of the first charging networks and a second pantograph of the 10corresponding electric bus to extend downward to contact a second charging network; charging when contacts of the first pantograph and the second pantograph are made; and control, particularly, the first and second pantograph to be separated from the respective charging networks.
Kitanaka discloses an electric vehicle (10) having at least one pantograph (2A) extending from the vehicle for rapid electric charge (Kitanaka; ¶59). It would be obvious to one of ordinary skill in the art to disconnect the pantograph, either electrically or physically to end charge transferring.
It would be obvious to a person of ordinary skill in the art to the common charging mechanism of Kitanaka with Ho in order to collect power from a charging mechanism (Kitanaka; ¶6).
Kitanaka is silent as to a second pantograph of the 10corresponding electric bus extending downward to contact a second charging network; charging when contacts of the second pantograph are made; and control the second pantograph to be separated from the charging networks
Madon discloses a vehicle subsystem including a pantograph (1-3) that is provided underneath the vehicle (1-4) and is extended to contact a power source subsystem (1-2) that is embedded into the ground in a parking spot (Madon; FIG. 1; ¶45-46). The pantograph is retracted to end charging when fully charged (Madon; ¶25).
It would be obvious to one of ordinary skill in the art to provide the charging system of Madon to the systems of Ho and Martin in order provide a system that has no vertical obstructions and provides a system safe from accidentally shocking a person or animal (Madon; ¶27 and 29). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. KR101974070B1 in view of Kitanaka US20110030574A1 and Madon US20180015836A1 and further in view of Martin et al. US20120091959A1.
Regarding claim 13, Ho discloses determining the position information using the path mapping unit (320) of the control device (300) includes a camera (50) to acquire position information of the electric vehicles. 5The camera determines whether an electric vehicle is parked in a parking space, or compares the image with an empty garage map (Ha; ¶95). 
Ho is silent as to the second charging network and having a map of the second charging network to determine a possibility of charging of the electric buses.
Martin discloses a charging pad (32) in a parking area, thus, when a vehicle is positioned over the charging pad there is a possibility of charging the electric vehicle (Martin; FIG. 1).
It would be obvious to provide the charging pad of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).
Regarding claim 14, Ho discloses that the charge control unit (330) receives a charge request and movement of the charge module (200) is determined such that the charge module moves along the rails (Ho; FIG. 8; ¶94). In other words, the vehicle is not positioned with a charge module.
Ho is silent as to sending a parking position adjustment signal.
Martin discloses that when a vehicle (22) is in a non-aligned position, the vehicle user receives a vehicle status signal form the controller (24) to guide the vehicle (22) into alignment (Martin; FIG. 9; ¶73). 
It would be obvious to provide the vehicle positioning system of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. KR101974070B1 in view of Kitanaka US20110030574A1, Madon US20180015836A1 and Martin et al. US20120091959A1 and further in view of Leary US20180056801A1.
Regarding claim 15, Ho discloses a plurality of charging modules (200), or first charging networks (Ho; ¶45). Ho discloses that the path mapping unit (320) of the control device (300), or the station controller, when the electric vehicles are chargeable, analyzes a position of the charging module (200) (Ho; ¶51). The path mapping unit further analyzes the position information of the electric vehicle (Ho; ¶53). The charging controller moves the charging module along the rail on the basis of the traveling path determined by the path mapping part (320) in order to charge the electric vehicle need in charging (Ho; ¶58 and ¶94). The charging controller checks the position of each of the charge modules (200) and confirms the position of each charging module (200). The charging controller provides a movement path for moving each of the charging modules to prevent a collision (Ho; ¶60-61). To prevent a collision, an order for each module must necessarily be determined.
Ho is silent as to the controller calculating a shortest movement path of each of the plurality of first charging networks.
Leary discloses using an alignment processing device (108) for path planning. A determination of where to move the charger (102) to perform a charging operation is completed. The robotic charger (102) is subsequently moved across the shortest distance to be proximal to the vehicle inlet (104) (Leary; FIG. 1; ¶36-37). 
It would be obvious to a person of ordinary skill at the time of invention to provide the alignment processing device of Leary to Ho in order to prevent the robotic charger from colliding with either the vehicle or another intervening object (Leary; ¶27).
Regarding claim 16, The charging controller moves the charging module along the rail on the basis of the traveling path determined by the path mapping part (320) in order to charge the electric vehicle need in charging (Ho; ¶58 and ¶94). The charging controller checks the position of each of the charge modules (200) and confirms the position of each charging module (200) (Ho; ¶60-61). Regarding claim 17, Ho teaches a connector unit (240) supplying power to the electric vehicle (Ho; ¶115). 
Ho is silent as to a first pantograph of the electric bus to expanding upward to contact the first charging network and a second pantograph of the electric bus to extend downward to contact the second charging network.
Kitanaka discloses an electric vehicle (10) having at least one pantograph (2A) that extends from the vehicle for rapid electric charge (Kitanaka; ¶59).
It would be obvious to a person of ordinary skill in the art to the common charging mechanism of Kitanaka with Ho in order to collect power from a charging mechanism (Kitanaka; ¶6).
Kitanaka is silent as to a second pantograph of the electric bus to extend downward to contact the second charging network.
Madon discloses a vehicle subsystem including a pantograph (1-3) that is provided underneath the vehicle (1-4) and is extended to contact a power source subsystem (1-2) that is embedded into the ground in a parking spot (Madon; FIG. 1; ¶45-46).
It would be obvious to one of ordinary skill in the art to provide the charging system of Madon to the systems of Ho and Martin in order provide a system that has no vertical obstructions and provides a system safe from accidentally shocking a person or animal (Madon; ¶27 and 29).
Regarding claim 18, Ho discloses that the control device (300) determines whether the charging module (200) needs to move, or have a corrected position, by determining that the charging module (200). It necessarily follows that if the charging module needs to be moved in order to connect to the vehicle, then there is a failure to contact (Ho; ¶51).
Regarding claim 19, Ho fails to disclose that the correction control further includes inducing the parking position of the electric bus to be corrected by transmitting a parking position adjustment signal to the electric bus when it is determined that the second charging network and the second pantograph fail to contact each other in the determining.
Martin discloses that the parking position of the electric vehicle (22) to be corrected by transmitting a vehicle status signal, or a parking position adjustment signal, to the electric vehicle (22) from a controller (24) when it is determined that the target element (148) and the charging port element (144) fail to contact each other (Martin; FIG. 9; ¶73-74 and ¶79).
It would be obvious to provide the vehicle positioning system of Martin to the charging system of Ho in order to further facilitate charging of a vehicle (Martin; ¶2).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li US20070062771A1 discloses that an electricity pickup and eduction means form a circuit between a transmission powerline, the neutral line and the vehicle so that outside electricity is taken up to power the motor and recharge the batteries.
Nogaret et al. US6864598B2 discloses an external power supply line connected to a pantograph on the roof of a tram.
Bossi US3955657A discloses a unipolar contacting device for recharging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859